Citation Nr: 0028469	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  93-19 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury other than associated with headaches.

2.  Entitlement to an evaluation in excess of 10 percent for 
headaches.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel




INTRODUCTION

The veteran had active service from August 1976 to May 1979.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded for additional medical 
development, and the Board finds that the action requested in 
its remands has been accomplished to the extent possible.  
This case is now ready for appellate consideration.

With respect to the issue of entitlement to an evaluation in 
excess of 10 percent for headaches, since the veteran 
indicated disagreement with the initial rating for this 
disorder, the Board will consider entitlement to an increased 
evaluation from the effective date of service connection 
pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  Disability associated with head injury other than 
headaches is not currently shown.  

2.  Service-connected headaches are manifested by symptoms 
that do not more nearly approximate characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of head 
injury other than headaches is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The schedular criteria for a rating in excess of 10 
percent for service-connected headaches have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Residuals of Head 
Injury other than Headaches

Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and organic diseases of the nervous system become manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that, in general, 
a claim for service connection is well grounded when three 
elements are satisfied with competent evidence.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  First, there must be 
competent medical evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  38 U.S.C.A. 
§ 5107.

The appellant filed her original application for compensation 
in February 1992, which included the claims of entitlement to 
service connection for back and head disabilities.  In April 
1992, she filed a report of accidental injury to support her 
claims.  In that report, she asserted that in the winter of 
1978, while on military duty in Germany, she fell down icy 
stairs causing an injury to her back and spine, and she also 
hit her head.  In her VA Form 9, she claimed that she was 
unconscious and rushed to the hospital.

Service medical records reveal the complaints of headaches in 
conjunction with flu-like symptoms in November 1976, and back 
pain in February and April 1977, prior to the time of the 
appellant's alleged accident.  The records do reflect that 
the appellant was hospitalized in Germany from March 1 to 7, 
1978, with diagnoses of low back sprain and required dental 
care for caries.  The actual records of inpatient care are 
not of record.  In March 1978, she was seen with complaints 
of backaches and headaches.  Records show that she was seen 
in April and May with complaints of back pain.  At the 
veteran's physical examination for separation purposes, 
examination of the head revealed normal findings, and there 
were no abnormal neurological findings.  The appellant 
reported subjectively that she had frequent or severe 
headaches ("almost" weekly, noted the examiner), but denied a 
history of head injury.

In July 1989, records from a private facility reflect that 
the appellant complained of abdominal pain and headache for 
three days, and that there was a diagnosis of acute viral 
gastroenteritis.  No statements of medical history were 
recorded indicating a continuity of headaches since service.  
In February 1990, the appellant was seen at a private 
facility with complaints of low back muscle spasms for 2 
days.  An X-ray taken of the lower spine and pelvis revealed 
no abnormalities.  

VA treatment records from March to September 1990 reflect 
that in March 1990, the veteran complained of back and right 
leg pain referable to an injury 10 years earlier.  No mention 
was made as to any treatment for residuals of head injury.  
In August 1990, the veteran received treatment for a nasal 
fracture arising out of facial trauma incurred one week 
earlier.  In September 1990, the veteran reported a history 
of injury to the back and heel in 1975.

The appellant was seen by the VA in April 1992 with 
complaints of low back pain existing for years, and headaches 
for 6 months.  The impression was probable skeletal muscle 
pain of the lower back secondary to injury with mild 
degenerative changes.  As for the appellant's headaches, the 
assessment was probable migraines as opposed to tension, and 
rheumatologic disorder was ruled out.  Orthopedic and 
neurological consults were recommended. 

In the April 1992 report of accidental injury, the appellant 
indicated that she had received treatment at "Fort Ord" in 
California from July 1980 through July 1982, and at a VA 
facility in Baltimore, Maryland from March 1990 through 
October 1991.  VA examination was scheduled for May 1992, but 
the appellant failed to report.

The regional office (RO) considered the appellant's original 
service connection claims in a July 1992 rating decision.  As 
noted earlier, at that time, a claim for a head injury and 
headaches was considered one claim and denied, as the 
appellant failed to report for a scheduled VA examination.  
In a rating decision of December 1992, the claims of head 
injury and headaches were separately evaluated.  The claim 
for headaches was granted under 38 C.F.R. § 4.124a, 
Diagnostic Code 8199-8100, and a 10 percent disability 
evaluation was assigned.  The claim for a head injury was 
denied.

The veteran reported an injury to her back and head as a 
result of falling on ice in 1979 at a VA neurological 
examination in October 1992.  She specifically claimed that 
she sustained a head injury at that time, and that she now 
had headaches on a daily basis for which she took Motrin.  
The diagnosis included history of headaches.

VA treatment records from April to November 1993, reflect 
that in April 1993, the veteran reported low back pain and 
headaches since 1978.  The impression included chronic 
headaches.  In August 1993, the veteran reported intermittent 
headaches for many years, with worsening over the previous 4 
to 5 months.  In September 1993, it was noted that the 
veteran complained of migraine headaches for the previous 
year.  In November 1993, a computed tomography (CT) scan of 
the head was interpreted to reveal negative findings.

VA neurological examination in March 1996 revealed that the 
veteran complained of recurrent headaches for the previous 
four years that began in service following a minor head 
injury in which the veteran slipped on a very icy stairway, 
allegedly striking her head on the stair.  The veteran also 
reported a history of loss of consciousness of approximately 
15 to 30 minutes in duration, but no post-traumatic amnesia.  
She developed headaches almost immediately thereafter, and 
she had them recurrently ever since.  The diagnosis included 
closed head injury, post-traumatic migraine.

VA general medical examination in March 1996 revealed the 
veteran's report that her headaches were not then-currently 
symptomatic.  She also denied migraines. 

February 1998 VA neurological examination again revealed the 
veteran's reported history of a head injury in service in 
1978, with the veteran now indicating that she was 
unconscious for only a few minutes.  Since the injury, her 
complaints included recurrent headaches.  The diagnosis 
included migraine syndrome secondary to head injury without 
neurological deficit.

In a VA medical statement, dated in December 1999, the 
examiner from the February 1998 neurological examination 
indicated that he had reviewed the claims file and the 
results from his previous examinations from March 1996 and 
February 1998, and that this review did not cause any change 
in his diagnosis of migraine syndrome secondary to head 
injury.


Analysis

After careful review of the evidence, the Board finds that of 
the three elements of a well-grounded claim, the evidence of 
record as to this claim fails to show a current disability 
(element one).  See Caluza, supra.  More specifically, while 
the veteran has been service connected for headaches under 
Diagnostic Code 8100, there is no other disability that has 
been diagnosed, neurologically or otherwise, as a current 
residual of her purported head injury during service.  As the 
veteran was admonished by the Board in its August 1995 
remand, implicit within [the language of 38 U.S.C.A. § 1155] 
is the concept that the rating schedule may not be employed 
as a vehicle for compensating a claimant twice (or more) for 
the same symptomatology; such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity.  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  "The 
critical element [in determining whether appellant's 
disabilities may be rated separately] is [whether any] of the 
symptomatology for any one of these . . . conditions is 
duplicative of or overlapping with the symptomatology of the 
other . . . conditions."  Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  In short, for the appellant to be separately 
service connected for residuals of head injury other than 
headaches, there must be a current residual injury of the 
head attributable to a head injury incurred in service, which 
is not manifested solely by headaches.  Such additional 
disability associated with the in-service head injury has not 
been shown.

In this regard, the Board must also emphasize that under the 
case law, it is clear that a fundamental element of a well-
grounded claim is competent evidence of "current 
disability" (medical diagnosis) pursuant to cases such as 
Rabideau v. Derwinski, supra, and Brammer v. Derwinski, 
supra.  The Board further notes that "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).  As the Court has held, the 
regulatory definition of "disability" is the ". . . 
impairment of earning capacity resulting from such diseases 
or injuries and their residual conditions . . . ."  
38 C.F.R. § 4.1 (1997); Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).  Under these criteria, "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case as to the claim for service connection for 
residuals of head injury other than headaches.

Additionally, the Board notes that although the VA 
neurological examiner has opined that migraine syndrome is 
secondary to the veteran's purported head injury, this 
examiner has not opined any other disability as being related 
to the in-service head injury.  Consequently, the examiner's 
opinions and diagnoses do not provide evidence of disability 
associated with head injury apart from migraine headaches.  
Moreover, with respect to the prospect of future claims in 
which additional disability may be asserted, the Board must 
express serious concern as to the examiner's sole reliance on 
the veteran's history of head injury in 1978, in light of the 
lack of such report in the contemporaneous medical records, 
the veteran's specific denial of head injury at the time of 
service separation in 1979, the absence of any recorded 
statement of medical history for years after service of the 
head injury or residuals of a head injury, and the variations 
in her accounts of the circumstances of the injury over the 
years.    

Finally, the Board concludes that even if this matter were 
reviewed on the merits, there is no reasonable possibility of 
a valid claim or a grant of benefits.  Holbrook v. Brown, 8 
Vet. App. 91 (1995) (Board may rule in the alternative.)  As 
noted above, the law requires not only an injury or disease 
in service, but also that the injury or disease has produced 
a disability that exists at the time service connection is 
granted.  Degmetich v. Brown, 104 F.3d 1328 (1997).  The 
record has been fully developed and there is no indication of 
any existing medical evidence that would support the claim.  
The veteran has been examined on multiple occasions; the 
question of whether she has a disability due to the head 
injury other than headaches has been addressed.  Thus, the 
duty to assist has been fully discharged.  The record is 
clear that there is no current disability due to the alleged 
head injury in service apart from headaches that have already 
been service connected.   Accordingly, there simply is no 
other disability due to the alleged head injury that can be 
service connected.


II.  Entitlement to an Evaluation in Excess of 10 percent for 
Headaches

Background

The Board finds that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's headache disorder is currently rated at 10 
percent under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Under the provisions of Diagnostic Code 8100 of the 1945 
Schedule for Rating Disabilities, a 10 percent evaluation is 
available for migraine with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  A 30 percent evaluation requires characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent evaluation 
requires very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

A review of the history of this disability shows that service 
connection was granted for headaches by a December 1992 
rating decision, effective from February 1992, based on 
service medical records and October 1992 VA medical 
examination.  VA consultation in April 1992 indicated that 
headaches were reported to be severe, occipital and frontal 
in nature, with flashing of lights in eyes and blurred 
vision, but no gross sensory defects.  The impression was 
probable migraines versus tension.  VA neurological 
examination in October 1992 revealed complaints of headache 
on a daily basis of 2 hours duration, and achiness was 
described as all over the head.  Relevant neurological 
examination was negative.  The diagnosis included history of 
headaches.

VA treatment records from April to November 1993, reflect 
that in April 1993, the veteran reported headaches since 
1978, and the impression included chronic headaches.  In 
August 1993, the veteran reported intermittent headaches for 
many years, with worsening over the previous 4 to 5 months.  
Headaches were described as occurring once or twice weekly 
and were unrelated to time or activity.  The veteran did 
indicate that they were related to emotions and located in 
the frontal area with throbbing pain in both temples, nausea, 
light spots and blurred vision without sensory deficits.  In 
September 1993, it was noted that the veteran complained of 
migraine headaches for the previous year, but that headaches 
were now markedly improved with "Indural."  In November 1993, 
the veteran reported headaches over the previous one to two 
weeks that would last for one to two hours.  At this time, a 
CT scan of the head was interpreted to reveal negative 
findings.

VA neurological examination in March 1996 revealed the 
veteran's report of headaches that were generalized and 
vascular in quality, and would last for several hours and 
occur once every two weeks.  They would occasionally be 
associated with nausea and while there was blurriness of 
vision, there was no loss of consciousness.  Medication in 
the form of Motrin gave partial relief.  The veteran 
indicated that she was able to work with her headache 
provided she took medication.  Relevant neurological 
examination was negative and the diagnosis included closed 
head injury, post-traumatic migraine.

VA general medical examination in March 1996 revealed the 
veteran's report that her headaches were not associated with 
stress, nausea, migraines or visual changes.  She could only 
describe her headaches as intermittent in nature, and stated 
that she was then-currently asymptomatic.

VA neurological examination in February 1998 again revealed 
the veteran's report of headaches that were generalized and 
vascular in quality, and that were now indicated to occur 
twice per week.  They continued to occasionally be associated 
with nausea and while there was blurriness of vision and 
lightheadedness, there was no loss of consciousness.  
Medication in the form of Motrin gave partial relief.  The 
veteran now indicated that she was unable to work when the 
headache was severe.  Examination revealed no relevant 
findings, and the diagnosis included migraine syndrome 
secondary to head injury without neurological deficit.  

As was noted earlier, in a medical statement dated in 
December 1999, the examiner from the February 1998 
neurological examination indicated that he had reviewed the 
claims file and the results from his previous examinations 
from March 1996 and February 1998, and that this review did 
not cause any change in his diagnosis of migraine syndrome 
secondary to head injury.


Analysis

A careful review of the evidence of record reflects that 
since February 1992, while the veteran has related the 
frequency of her headaches, from daily in October 1992, to 
once or twice weekly in August 1993, to once every two weeks 
in March 1996, and to twice a week in February 1998, there 
has never been a report of prostrating attacks at any time.  
Thus, the Board must conclude that the RO gave the veteran 
the benefit of the doubt when it determined in December 1992 
that a 10 percent evaluation was warranted despite the lack 
of any independent confirmation of the prostrating attacks 
required for even a 10 percent evaluation under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  While the record is not 
entirely clear as to why the RO gave the veteran a 
compensable rating under these circumstances, the award of a 
higher evaluation, not the justification of the current 
evaluation, is the issue before the Board.  In this context, 
the Board finds that neither the clinical data nor the most 
recent veteran's statements demonstrate the requisite 
manifestations to meet the schedular criteria for the next 
higher disability rating of 30 percent.

More specifically, even if the Board were to construe the 
veteran's most recent report that her headaches preclude her 
from working when severe as equivalent to a report of 
prostrating attacks, the Board finds that this is a medical 
determination and there is no medical evidence of record to 
show the appellant currently has prostrating attacks.  In 
fact, she has consistently reported at least partial relief 
with medication, and in March 1996, she indicated that she 
was able to work with her headaches as long as she took 
medication.  Clearly, the headaches do not result in very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability to warrant a 50 
percent evaluation.  Consequently, a rating in excess of 10 
percent for headaches is not warranted.


ORDER

The claim for service connection for residuals of a head 
injury other than associated with headaches is denied as not 
well grounded.

Entitlement to an evaluation in excess of 10 percent for 
headaches is denied.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

 

